Citation Nr: 0533748	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-05 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, rated as 30 percent disabling 
from September 4, 1998 through January 23, 2001, and 
currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran had active service from August 1953 to August 
1957 and from February 1958 to February 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which increased the veteran's rating 
for his service-connected cervical spine condition from 10 
percent to 30 percent under Diagnostic Code (DC) 5010-5290, 
effective September 4, 1998.  

By an April 2002 rating decision, the veteran's service-
connected cervical spine condition was increased to 40 
percent disabling under DC 5010-5293, effective January 24, 
2001.  By an August 2002 rating decision, a 100 percent 
evaluation was assigned for the period April 22, 2002 to 
November 1, 2002, pursuant to 38 C.F.R. § 4.30.  A January 
2003 rating decision continued the 40 percent rating.  
 
In August 2004, the Board remanded the matter for additional 
development.  It is now again before the Board for 
disposition.  


FINDING OF FACT

The veteran's service-connected cervical spine disability is 
manifested by very significant muscle spasm productive of 
severe intervertebral disc syndrome; it is not productive of 
ankylosis and does not result in incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent for the veteran's 
service-connected cervical spine disability have been met for 
the period from September 4, 1998 through January 23, 2001.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5293 (as in effect 
prior to September 23, 2002). 

2.  The criteria for a rating in excess of 40 percent for the 
veteran's service-connected cervical spine disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 
5290 (as in effect prior to September 26, 2003), Diagnostic 
Code 5293 (as in effect prior to and after September 23, 
2002), Diagnostic Codes 5237, 5243 (effective September 26, 
2003).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has reviewed all the evidence in the two volumes 
comprising the veteran's claims folder, which includes, but 
is not limited to: the veteran's service medical records; VA 
treatment records; VA examination reports; the veteran's 
assertions; and, private treatment records.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all the evidence submitted by the appellant or on his 
behalf.  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.

				I.  Increased Rating 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2005); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2005).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  Id.

If a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2005).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2005).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

The standardized description of range of motion of the 
cervical spine is provided in Plate V under 38 C.F.R. § 
4.71a.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the cervical 
vertebrae, the dorsal vertebrae, and the lumbar vertebrae are  
considered groups of major joints.  38 C.F.R. § 4.45 (2005).

The Board notes that the regulations governing the evaluation 
of back disabilities were amended during the course of the 
veteran's appeal, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
vertebral fracture or dislocation under Diagnostic Code (DC) 
5235, lumbosacral or cervical strain under DC 5237, spinal 
stenosis under DC 5238, degenerative arthritis of the spine 
under DC 5242, and intervertebral disc syndrome under DC 
5243.  See 38 C.F.R. § 4.71a, DC 5293 (as in effect from 
September 23, 2002); and 68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (as in effect from September 26, 2003)).  

Prior to September 26, 2003, under DC 5290, which pertained 
to limitation of motion of the cervical spine, severe 
limitation of motion of the cervical spine warranted a 30 
percent rating.  Moderate limitation of motion warranted a 20 
percent rating, and slight limitation of motion warranted a 
10 percent rating.  38 C.F.R. § 4.71a, DC 5290 (as in effect 
prior to September 26, 2003).  

Prior to September 23, 2002, DC 5293, which pertained to 
intervertebral disc syndrome, allowed a maximum 60 percent 
rating, provided there was pronounced disc disease, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  A 40 
percent rating is assigned for severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief.  
Moderate intervertebral disc syndrome, with recurring 
attacks, is assigned a 20 percent disability rating.  A 10 
percent rating was warranted where there was characteristic 
pain on motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002).  

Under DC 5293, as in effect from September 23, 2002, and 
prior to September 26, 2003, intervertebral disc syndrome may 
be rated either on the basis of the total duration of 
incapacitating episodes, over the past 12 months, or by 
combining under 38 C.F.R. § 4.25, separate evaluations of its 
chronic orthopedic and neurologic manifestations, along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  A 60 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  In 
the most recent version, the diagnostic code was redesignated 
as Diagnostic Code 5243.  Note (1) to the Diagnostic Code 
5243 defines an "incapacitating episode" as "a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  Note 
(2) states that, when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  The note further instructs to 
evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Finally, Note (3) states that if intervertebral 
disc syndrome is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

Effective from September 26, 2003, under the new general 
rating formula for diseases and injuries of the spine, (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):  With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, disability ratings are provided based on the 
following as pertaining to the cervical spine:  

Unfavorable ankylosis of the entire cervical spine 
.................40 percent

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 
.........................30 percent

Forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or the combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis ......20 percent

Forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or the combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or muscle spasm, guarding or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, or, vertebral body fracture with 
loss of 50 percent or more of the height .............10 
percent

Several "Notes" to the new criteria provide additional 
guidance as to assigning the appropriate rating:  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate  
diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based upon Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

The Board notes that the RO has considered the change in 
regulations in the instant matter, as is evidenced in the 
July 2005 supplemental statement of the case (SSOC).  
Furthermore, the July 2005 SSOC informed the veteran of the 
new rating criteria for the spine.   

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

The relevant medical evidence includes a report of a May 1998 
cervical spine MRI, which stated that a herniated disc was 
demonstrated at the C5-6 level and C6-7 level, causing spinal 
stenosis.  It was also stated that there was compression upon 
the spinal cord, most severe at the C5-6 level.  

An April 1999 VA examination report noted that the veteran 
reported that he had neck pain that radiated into the right 
shoulder and into the upper arm.  Upon physical examination, 
the cervical and dorsolumbar spine had essentially normal 
physiologic curves.  Extension of the cervical spine was 
stated to be less than 5 degrees, with pain in the mid-
cervical spine.  Lateral flexion on each side was to less 
than 10 degrees, with pain, and rotation to the right and to 
the left was approximately 70 degrees.  Anterior flexion was 
essentially normal to bring the chin to touch the chest.  The 
shoulders had an essentially normal range of motion, but 
there was some tenderness in the area of the Teres minor 
muscle in the left shoulder posteriorly.  Also, there 
appeared to be atrophy of the upper portion of the trapezius 
muscle on the right side.  The examiner stated that he did 
not detect a clear neurologic abnormality.  

A January 24, 2001 VA examination report noted that the 
veteran reported daily neck pain with stiffness and 
crepitation.  He also reported that he occasionally got 
radiculopathy in the right upper extremity, which it was 
stated "may or may not be related to his neck pain."  Upon 
physical examination, it was stated that the veteran was 
right-hand dominant.  He moved with antalgic movements of the 
lumbar spine and neck.  The veteran had very painful and 
limited cervical spine range of motion, with forward flexion 
to 25 degrees, extension to 10 degrees, lateral flexion to 
the right side of 10 degrees, lateral flexion to the left 
side of 10 degrees, lateral rotation to the right of 25 
degrees, and lateral rotation to the left side of 20 degrees.  
He did have crepitation palpable of the posterior cervical 
spine and tenderness to palpation without spasm or obvious 
deformity.  He had a slightly painful range of motion of both 
shoulders, but unrestricted to 180 degrees of forward flexion 
and abduction and 90 degrees of external and internal 
rotation.  It was stated that he was normally tender in the 
subacromial space of both shoulders.  Upon neurological 
examination, he had intact reflexes, 2/4 patella, and trace/4 
Achilles.  He had 5/5 strength of grip of both hands.  Thumb 
pinch opposition, abduction of the fingers and wrists, 
extension against resistance, as well as biceps and triceps 
were all 5/5 symmetrical bilaterally.  He did have a positive 
Tinel's sign of the right wrist and a slightly positive 
Tinel's sign of the cubital tunnel at the right elbow.  The 
examiner stated that the rest of the neurological system was 
normal.  The diagnoses included chronic neck pain with 
underlying cervical spine degenerative disc disease and 
spinal stenosis at C5-6 and C6-7, and chronic bilateral 
shoulder impingement bursitis.  The examiner stated that the 
veteran certainly would have exacerbations and flare-ups of 
pain in his neck with any increased activity, prolonged 
sitting, standing, or driving and it was indicated that such 
would cause weakened movement, fatigue, pain, incoordination, 
and decreased range of motion of the cervical spine.  In an 
addendum to the report it was stated that both shoulders had 
been X-rayed and reported as normal.  It was also stated that 
EMG/NCS verified a moderate right carpal tunnel syndrome.  

In this regard, a February 2001 report of electrodiagnostic 
studies stated that evidence of a moderate degree right 
carpal tunnel syndrome was revealed.  

An August 7, 2001 report from Healthsouth stated that the 
veteran's cervical spine range of motion was 30 degrees of 
extension, 45 degrees of flexion, 60 degrees of rotation to 
the left, 55 degrees of rotation to the right, and side 
bending of 20 degrees bilaterally.             

An August 23, 2001 report from Healthsouth stated that the 
veteran's cervical spine range of motion was 35 degrees of 
extension, 65 degrees of rotation bilaterally, and side 
bending of 25 degrees bilaterally.  It was also stated that 
guarding had decreased to trace levels and that no tenderness 
was noted.     

A September 2001 report of a cervical spine MRI listed a 
impression of moderate diffuse cervical spondylosis 
identified more prominent at C5-6 and C6-7; posterior broad-
based spondylitic bar asymmetric to the left was noted at the 
C5-6 level and there was moderately severe central canal 
stenosis with ventral cord flattening; moderate central canal 
stenosis at C6-7 secondary to posterior broad-based 
spondylitic bulge; and, scattered levels of neural foraminal 
encroachment secondary to uncovertebral joint hypertrophic 
degenerative changes.  

A February 2000 report of a physical therapy evaluation 
stated that cervical rotation was 50 percent bilaterally, 
sidebending was 25 percent, extension was 25 percent, and 
flexion was 75 percent.  It was stated that there was pain 
with each movement at "end range."  

A February 2001 report of a physical therapy evaluation 
stated that cervical rotation was 30 degrees bilaterally, 
with pain.  Sensation was stated to be intact.

An October 2001 report from Dr. Thomas J. Manski noted that 
the veteran's chief complaint was moderate to severe pain in 
the posterior neck muscles and in both trapezius muscles with 
paresthesias in both upper extremities.  Upon physical 
examination, he had some tenderness over his posterior 
cervical spine and in his paracervical muscles.  He also had 
some tenderness over his trapezius muscles bilaterally.  
There was slight limitation of flexion, moderate limitation 
of extension, and mild limitation of side-to-side rotation 
and flexion.  Spurling test was negative on the right, but 
positive on the left.  Upper extremity motor examination 
revealed that the deltoids, biceps, triceps, extensor carpi 
radialis muscles, and hand grip were each 5/5 bilaterally, 
and interossei muscles were 4+ to 5/5 bilaterally.  Sensation 
was grossly intact to light touch, pinprick, proprioception, 
and vibratory sense, except for some patchy decreased 
sensation in the left hand.  Deep tendon reflexes were trace 
to absent in both upper extremities for biceps, triceps, and 
brachioradialis muscles.  There were no Hoffman signs.  The 
assessment was moderate to severe posterior neck pain, 
bilateral trapezius pain, and bilateral upper extremity 
paresthesias.  The findings of the September 2001 MRI  were 
referenced.  

An October 2001 report from Dr. Judy White noted that 
pinprick sensation appeared to be slightly decreased over the 
hands, but stated that, otherwise, sensory examination was 
intact to pinprick, light touch, vibration, proprioception, 
and cold modalities.  The veteran guarded with testing of the 
shoulders due to pain, but no definite focal weakness was 
found.  Deep tendon reflexes were 1+ in the upper 
extremities, except trace biceps jerk bilaterally.  Palpable 
muscle tightness was noted in the cervical and shoulder 
region bilaterally and decreased range of motion of the neck 
was appreciated.  The impression was neck pain with evidence 
for cervical spondylosis and cervical cord compression at the 
C5-6 and C6-7 levels.  

A December 2001 report from Dr. Manski stated that flexion 
was limited, extension was moderately limited, rotation was 
mildly limited, and side-to-side flexion was mildly to 
moderately limited.  The veteran had a positive Spurling test 
on the left, but it was negative on the right.  Upon motor 
examination, the deltoids, biceps, triceps, and hand grip 
were each 5/5 bilaterally, and the extensor carpi radialis 
muscles and interossei muscles were 4+ to 5/5 bilaterally.  
The extensor digitorum communis muscles were approximately 
4+/5 bilaterally.  Sensation was grossly intact to light 
touch, pinprick, proprioception, and vibratory sense, except 
for some patchy decreased sensation in the left hand.  Deep 
tendon reflexes were trace to absent in both upper 
extremities for biceps, triceps, and brachioradialis muscles.  
There were no Hoffman signs.  The assessment was moderate to 
severe posterior neck pain, bilateral trapezius pain, 
intrascapular pain, and bilateral upper extremity pain and 
paresthesias.  The findings of the September 2001 MRI were 
again referenced. 

A January 17, 2002 report from Dr. Lamvien Nguyen stated that 
there was limited range of motion of the cervical spine, 
especially on extension and lateral rotation, which 
aggravated his neck and shoulder pain.  There was mild to 
moderate myofascial spasm involving the lower paravertebral 
cervical area.  Reflexes were 1/3 with regard to patella, 
Achilles, bicipital, and brachioradialis.  Motor strength of 
the upper extremities was 5/5 for biceps, triceps, deltoid, 
wrist extensor/flexors, and interosseous.  There was no 
atrophy.  The impression included cervical intervertebral 
disc disease at C5-6 and C6-7 and spinal canal stenosis at 
C5-6 and C6-7.  A February 4, 2002 report from Dr. Nguyen 
noted that the veteran reported that the pain that had 
radiated down his left upper extremity had resolved, stating 
that he only had some numbness involving the last two digits 
on the left.  However, it was stated that the veteran still 
experienced occasional headaches from the cervical spine that 
radiated to the occipital area.  Upon physical examination, 
he had good cervical spine range of motion, but there was 
some aggravation of pain with extension and lateral motion.  
Motor strength was 5/5 in both upper extremities, but there 
was decreased sensation to touch around the C7-8 
distribution.  A February 19, 2002 report stated that the 
numbness in both arms had resolved.  The veteran's main 
complaint was indicated to be pain radiating from the neck to 
the occipital area and occasional numbness involving the 
right last two digits.  He denied any new numbness or 
weakness.  Upon physical examination, there was some 
limitation of cervical spine range of motion and extension 
was stated to aggravate his neck.  There was no significant 
paravertebral myofascial spasm and motor strength was 5/5 in 
both upper extremities.  Deep tendon reflexes were 1/3 with 
regard to bicipital and brachioradialis.  

An April 2002 report of cervical spine X-rays stated that 
lateral and extension views showed narrowing of 5-6 and 6-7 
disc spaces with anterior and posterior vertebral body 
spurring.  No abnormal subluxations or avulsions could be 
identified.  

An April 2002 report of a cervical myelogram stated that the 
veteran had anterior impressions of the subarachnoid space at 
the 5-6 and 6-7 levels where he had disc disease and 
spurring, and spondylitic bar deformities.  It was also 
stated that there appeared to be some posterior displacement 
of the cord at these levels and possibly slight compression 
of the cord at the 5-6 and 6-7 levels form these large spurs 
and what appeared to be spondylitic bar deformities.  

An April 2002 report of a cervical spine CT stated that the 
veteran had large spondylitic bony deformities at the C5-6 
and C6-7 levels associated with large posterior spurs of the 
vertebral bodies.  The cord was displaced posteriorly and 
slightly to the right, and was compressed at both levels, 
more on the left than the right.  It was stated that this was 
thought to be related to both degenerative disc disease 
change and a marked spurring of the vertebral bodies.  Also, 
there was left foraminal narrowing from bony spurs on the 
left at the 5-6 level.  

Another April 2002 report reflects that the veteran underwent 
surgery with Dr. Manski on April 22, 2002.  The report stated 
that the veteran had microscopic C5-6 and C6-7 anterior 
cervical discectomy, osteophytectomies, and bilateral 
foraminotomies; microscopic C6 total corpectomy, harvesting 
of right anterior autologous iliac crest bone graft, strut 
graft; microscopic C5, C6, and C7 anterior cervical fusion 
with autologous iliac crest bone graft strut graft; and, 
microscopic C5, C6, and C7 anterior cervical fusion with 
Zephir titanium plate and screws.  

A July 2002 VA examination report noted the veteran's recent 
surgery and stated that the veteran's neck was basically 
immobile at the time of the examination.  It was suggested 
that he be reviewed in six months. 

A January 2003 VA examination report noted that the veteran 
carried a soft collar, but stated that he did not wear it.  
There was no obvious swelling, deformity, or other 
abnormality of the neck appreciated.  He had painful range of 
motion; flexion was 30 degrees, extension was 65 degrees, 
lateral flexion was 35 degrees to the left and 25 degrees to 
the right, and rotation was 50 degrees to the left and 40 
degrees to the right.  His range of motion was consistent 
with repetitive testing and he had no evidence of focal 
neurological deficit with strength testing of the upper 
extremities bilaterally.  The diagnosis was degenerative disc 
disease of the cervical spine, status post C5-C7 anterior 
cervical decompression and fusion.  The examiner stated that 
it was his opinion that the veteran could go through periods 
of painful flare-up with his neck condition that could alter 
his strength, coordination, or range of motion.  However, he 
stated, "[h]ow often such flare-ups may occur or what might 
be the true objective measurement deviation during such 
flare-ups is impossible to say with any degree of medical 
certainty."  In an addendum to the report, it was stated 
that X-ray examination of the cervical spine showed post-
surgical fusion changes C5-C7, with degenerative changes of 
the cervical spine.  

A June 2005 report from Dr. Manski noted that the veteran 
reported significant limited range of motion in his neck for 
side-to-side rotation and intermittent neck pain and muscle 
spasms radiating into the trapezius muscles, left greater 
than the right.  Upon physical examination, the range of 
motion of the neck was moderately limited for flexion, 
extension, and side-to-side rotation.  There was some 
tenderness over the posterior neck and left trapezius muscle, 
and there were significant muscle spasms in the left 
paraspinal muscles and left trapezius muscle.  Motor 
examination revealed that rhomboid muscles were approximately 
3 to 4-/5 on the right and 4/5 on the left, supraspinatus 
muscles, deltoid muscles, and biceps muscles were each 4+/5, 
extensor carpi radialis muscles were 4-/5 on the right and 
4+/5 on the left, triceps muscles were 4/4 on the right and 
4+/5 on the left, extensor digitorum communis muscles were 
4/5 on the right and 4+/5 on the left, hand grip was 4/4 on 
the right and 4+/5 on the left, and interossei muscles were 
approximately 4- to 4/5.  Sensory examination revealed that 
the veteran had some hypoesthesias and hyperesthesias in the 
digits of the right hand.  Otherwise, the sensation was 
grossly intact to light touch.  It was stated that a May 2005 
MRI of the cervical spine showed a previous anterior cervical 
fusion at C5, C6, and C7 with good bony fusion, and also 
titanium plate and screws in place with good alignment and 
good decompression.  He also had a disc bulge/disc protrusion 
at C3-4 indenting the ventral thecal sac.  He also had a disc 
bulge/protrusion centrally at C4-5 indenting the ventral 
thecal sac.  Finally, he had multilevel cervical spondylotic 
disease with significant arthritic changes and osteophytes 
involving multiple facet joints throughout the cervical 
spine.  

A July 2005 VA examination report noted that the veteran 
reported pain primarily in his left posterior neck that 
radiated into the left trapezius and that he had constant 
soreness in the neck.  He reported having headaches during 
flare-ups.  He also reported intermittent numbness in all 
fingers with his neck pain, but denied weakness in his arms.  
Upon physical examination, there was very significant muscle 
spasm in the trapezius muscles, left greater than right.  
Neck flexion was 50 degrees, with pain at 30 degrees.  He had 
extension of 30 degrees, with pain at 20 degrees.  Lateral 
flexion was 13 degrees, with pain at 10 degrees bilaterally.  
Rotation was 32 degrees to the right, with pain at 30 
degrees, and 52 degrees to the left, with pain at 32 degrees.  
There was increased pain with repetition and there was a lack 
of endurance with repetitive motion at all painful points of 
motion with neck movement.  The examiner stated that it did 
not appear to be weakness, but appeared to be fatigue and cog 
wheeling of the neck due to stiffness.  It was reiterated 
that the veteran appeared to have painful motion in all 
directions.  Posture was normal, but there was a slight loss 
of cervical lordosis.  Motor strength was 5/5 bilateral upper 
extremities, except for the right hand, which was 4/5.  This 
was stated to be due to carpal tunnel syndrome and unrelated 
to the veteran's neck condition.  Sensation was intact, 
bilateral upper extremities, and deep tendon reflexes were 1+ 
and symmetrical, bilateral upper extremities.  The diagnosis 
was status post cervical fusion, C5, C6, and C7.  It was 
stated that he had a residual disc bulge, disc protrusion at 
C3-4 indenting the ventral thecal sac and disc bulge 
protrusion centrally at C4-5 indenting the ventral thecal 
sac.  Additionally, he was diagnosed with multilevel cervical 
spondylotic disease and significant arthritic changes and 
osteophytes involving multiple facet joints throughout the 
cervical spine.  

At the outset, the Board stresses that this is not an appeal 
from an original rating action, as service connection has 
been in effect for the veteran's cervical spine condition 
since March 1, 1980.  Again, the veteran's claim for an 
increased rating was received on September 4, 1998. 

The veteran's cervical spine disability has been rated as 30 
percent disabling for the period September 4, 1998 through 
January 23, 2001.

Under DC 5290, which pertained to limitation of motion of the 
cervical spine, a 30 percent rating was the maximum rating 
available.  As such, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  See Johnston, 
supra.  

The veteran's service-connected cervical spine condition has 
been rated as 40 percent disabling, effective January 24, 
2001.  As was noted in the introductory portion of this 
decision, the April 2002 rating decision increased the 
veteran's cervical spine condition to 40 percent disabling 
under DC 5010-5293, effective January 24, 2001.  

Again, 30 percent is the maximum rating permitted under D 
5290.  Accordingly, a higher rating is not warranted under 
this diagnostic code.  As for the new spine rating criteria, 
effective September 26, 2003, a 30 percent rating is 
warranted where forward flexion of the cervical spine is 15 
degrees or less, or where there is favorable ankylosis of the 
entire cervical spine.  A 40 percent rating is only warranted 
where there is unfavorable ankylosis of the entire cervical 
spine.  Here, there is no objective evidence of ankylosis.  
Accordingly, a higher rating is not available under the new 
general rating formula for diseases and injuries of the spine 
(as in effect from September 26, 2003).  As such, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable.  See Johnston, supra.     

The Board notes, however, that the spine rating criteria 
currently in effect permits any associated objective 
neurologic abnormalities to be evaluated separately from the 
orthopedic manifestations under an appropriate diagnostic 
code.  Here, though, the Board has determined that a separate 
rating for associated neurologic abnormalities is not 
warranted.  For example, the July 2005 VA examination report 
stated that motor strength was 5/5 bilateral upper 
extremities, except for the right hand, which was 4/5.  The 
Board emphasizes that this was stated to be due to carpal 
tunnel syndrome and unrelated to the veteran's neck 
condition.  Additionally, sensation was intact for the 
bilateral upper extremities and deep tendon reflexes were 1+ 
and symmetrical, bilateral upper extremities.     

However, this does not end the inquiry.  Under DC 5293 (as in 
effect prior to September 23, 2002), a 40 percent rating was 
warranted for severe intervertebral disc syndrome 
characterized by recurring attacks with intermittent relief.  
Here, although it was stated in the April 1999 VA examination 
report that there appeared to be atrophy of the upper portion 
of the trapezius muscle on the right side, the Board concedes 
that the examiner specifically stated that he did not detect 
a clear neurologic abnormality.  Additionally, no 
demonstrable muscle spasm was noted.  More recently, the June 
2005 report from Dr. Manski stated that there was some 
tenderness over the posterior neck and left trapezius muscle 
and that there were significant muscle spasms in the left 
paraspinal muscles and left trapezius muscle.  Moreover, the 
July 2005 VA examination report stated that, upon physical 
examination, there was very significant muscle spasm in the 
bilateral trapezius muscles, left greater than right.  Based 
on the foregoing, the Board finds that the veteran's 
disability picture more nearly approximates the criteria for 
a 40 percent rating under DC 5293 (as in effect prior to 
September 23, 2002).  See 38 C.F.R. § 4.7.  In this regard, 
the Board reiterates that where, such as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See 38 C.F.R. § 4.2 (2005); see also, 
Francisco, supra.
 
Under DC 5293 (as in effect prior to September 23, 2002), a 
60 percent rating was warranted for pronounced intervertebral 
disc disease, with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  Here, the medical evidence of record 
does show that the veteran has muscle spasm, but it does not 
illustrate that the veteran's cervical spine condition is 
pronounced and does not show neurological findings 
appropriate to the site of the diseased discs.  Again, a 40 
percent rating under DC 5293 (as in effect prior to September 
23, 2002) contemplates severe intervertebral disc syndrome.  
As such, the Board finds that an evaluation in excess of 40 
percent under DC 5293 (as in effect prior to September 23, 
2002) is not warranted.           

Furthermore, the evidence does not establish any 
incapacitating episodes.  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Accordingly, a rating under the new rating criteria for 
intervertebral disc syndrome is inappropriate.  Thus, the 
Board finds that a 40 percent rating, and no higher, is 
warranted under DC 5293 (as in effect prior to September 23, 
2002), effective September 4, 1998, the date of receipt of 
the veteran's claim.  

					II.  VCAA   

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a September 2004 letter informed 
the appellant that, in order to establish entitlement to an 
increased rating for his service-connected disability, the 
evidence needed to show that his service-connected disability 
had gotten worse.  Additionally, the July 2005 supplemental 
statement of the case (SSOC) informed the veteran of the new 
rating criteria for the spine.  The Board also notes that 
included with the letter was a VA Form 21-4142.  In this 
regard, it is noted that the veteran submitted a statement, 
received in August 2005, in which he stated that he had no 
further evidence to submit.     

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the September 2004 letter informed the veteran that 
that VA's duty to assist included developing for all relevant 
records from any federal agency (to include military records, 
VA medical records, or Social Security Administration 
records), and making reasonable efforts to get relevant 
records not held by a federal agency (to include from state 
or local governments, private doctors and hospitals, or 
current or former employers).  The letter also informed the 
veteran that VA would provide a medical examination or obtain 
a medical opinion if it was determined that such was 
necessary to decide his claim.    
     
In addition, the April 2002 statement of the case (SOC) and 
July 2005 SSOC reiterated the above-described duties, stating 
that provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claims, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2005), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2005).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2005).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the September 2004 VCAA notice letter sent to the 
veteran specifically requested that he provide VA with any 
evidence or information in his possession that pertained to 
his claim.  Moreover, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  For instance, the SOC and 
SSOC included the language of 38 C.F.R. § 3.159(b)(1), from 
which the Court obtained the fourth notice element.  Thus, 
the VCAA notice letter, combined with the SOC and SSOC, 
clearly comply with the section 5103 content requirements, to 
include 38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

A 40 percent rating, and no higher, for the veteran's 
cervical spine disability is granted effective September 4, 
1998, subject to the regulations governing the payment of 
monetary awards.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


